Citation Nr: 1643631	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  11-18 439A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to a higher initial rating in excess of 10 percent for a right wrist disability.

2. Entitlement to service connection for chronic bilateral shoulder pain (claimed as body aches).

3. Entitlement to service connection for mild degenerative facet joints, L4-S1, with chronic low back strain (claimed as body aches, back).

4. Entitlement to service connection for bilateral knee strain (claimed as body aches of knees and legs).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1984 to June 1991; June 1996 to February 1997; July 2006 to June 2007; and February 2009 to April 2010.  He also had periods of service with the Army Reserve and the National Guard.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied service connection for bilateral shoulder, bilateral knee, and a back disability.  In May 2009, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in June 2011 and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in July 2011.  Thereafter, in a March 2016 the RO continued the denial for each issue (as reflected in a March 2016 supplemental SOC (SSOC)).

Additionally, in a September 2013 rating decision, the RO assigned a 10 percent rating for ad right wrist disability.  In October 2013, the Veteran filed a NOD.  A SOC was issued in July 2015 continuing the 10 percent rating and the Veteran perfected a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in August 2015.  Thereafter, in a March 2016 the RO continued the 10 percent disability rating (as reflected in a March 2016 SSOC).

In July 2016, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  
During the hearing, the Veteran clarified that, although he perfected a timely substantive appeal for the issue of a higher initial rating for right wrist disability, he did not desire to pursue the claim (for which appeal has actually been perfected, and certified for appeal).  See Hearing Transcript at 2.  

The issues of chronic bilateral shoulder pain (claimed as body aches), mild degenerative facet joints, L4-S1, with chronic low back strain (claimed as body aches, back), and bilateral knee strain (claimed as body aches of knees and legs) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In July 2016, during the Board hearing and prior to the issuance of an appellate decision, the Veteran stated that he desired to withdraw from appeal his claim for higher initial rating for right wrist disability.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the claim for higher initial rating for right wrist disability are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Increased Rating Right Wrist

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2015).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204(b). 

Here, during the July 2016 Board hearing, the Veteran withdrew from appeal the claim for higher initial rating for a right wrist disability.  See July 2016 Hearing Transcript, Pg. 2.  Hence, with respect to such claim, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to this matter, and it must be dismissed.


ORDER

The appeal as to the claim for higher initial rating for a right wrist disability is dismissed.


REMAND

After a review of all evidence, both lay and medical, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the claims for entitlement to service connection for bilateral shoulder, bilateral knee, and low back disabilities to include scheduling another VA examination and obtaining outstanding service treatment records.

The Veteran underwent VA general medical examination in February 2009 to determine the etiology of bilateral shoulder, bilateral knee, and low back disabilities.  The examination report notes the Veteran's reports of in-service left shoulder and back injury as well as bilateral knee symptoms to include pain and swelling.  The examiner diagnosed bilateral shoulder pain, chronic low back strain, and chronic bilateral knee strain but provided no etiologic opinion for the diagnoses.  Following is a brief statement of pertinent facts for each claimed disability and this is followed by an explanation of the reasons for this Remand.  

Bilateral Shoulder Disability

The Veteran seeks service connection for bilateral shoulder disability due to a left shoulder disability that he attributes to a 2010 or 2011 injury in service while instructing training on pull ups as a Drill Instructor.  Eventually, he had rotator cuff surgery in 2014.  See Hearing Transcript at 4.  The Veteran reports that he has experienced symptoms from the initial in service injury to the present and during this time he experienced aggravation of the injury during lifting and normal daily activities as a Drill Instructor to include daily physical training, which his private physician treated with medication.  See Hearing Transcript at 7-8.

In December 2008 and July 2011 the AOJ issued a formal finding on the availability of all service treatment records from February 15, 2009 to April 3, 2010.  However, pertinent service treatment records currently associated with the claims file include a July 2009 Statement of Medical Examination and Duty Status, which shows that the Veteran was injured during a training exercise.  MRI of the left shoulder identified shoulder impingement.  The Statement indicates that the Veteran was diagnosed at Fort Benning and the examiner opined that the shoulder injury was incurred in the line of duty and concluded that it was "presumptive as per medical documentation GWOT related." 

A January 2010 service treatment record shows the Veteran was diagnosed with impingement syndrome due to arthrosis of the AC joint.  There was no obvious rotator cuff tear identified.  An April 2010 service treatment record shows the Veteran complained of chronic left shoulder pain.  X-ray identified mild degenerative changes in the AC joint but otherwise negative study.


Back Disability

The Veteran seeks service connection for a back disability that he contends occurred during service in Iraq.  Specifically, the Veteran contends that he was repairing a vehicle and fell off the vehicle and landed on his back, which ultimately he was placed on physical profile and unable to reenlist as a result of his back injury.  See Hearing Transcript at 9.

A September 2009 service treatment record shows the Veteran presented with complaints of back ache.  A MRI identified bulging intervertebral disc lumbar and transitional vertebra at L5.  April 2009 and October 2009 service treatment records indicate the Veteran was placed on physical profile for chronic bilateral knee pain, lower back pain, and left shoulder pain.  A January 2010 service treatment record shows the Veteran presented with chronic low back pain for the past two years.  He reported increased symptoms with high impact activities. 

A February 2010 service treatment record notes the Veteran reported he recently returned from deployment and complained of chronic low back pain and bilateral knee pain.  A January 2010 Statement of Medical Examination and Duty Status shows the Veteran presented with complaints of back pain.  X-ray and MRI of the back identified bulging intervertebral disc lumbar.  The Statement indicates that the Veteran was diagnosed at Fort Benning and the examiner opined that the back injury was incurred in the line of duty and concluded that it was "presumptive as per medical documentation GWOT related." 

A June 2011 VA general medical examination report shows the Veteran had mild left and right para-spinal lumbar tenderness.  Upper extremity strength and sensory findings were normal.  However, this examination focused on the Veteran's service connected wrist disability.

Bilateral Knee Disability

The Veteran seeks service connection for wear and tear on his knees in service for which he relates to his occupational activities to include roll marching and carrying a backpack.  The Veteran reported the onset of symptoms to include pain and swelling and that he sought treatment in service.  During this time, in approximately 2009 or 2010, he was told that bilateral knee symptoms were attributable to arthritis.  See Hearing Transcript at 14-17.

A September 2005 service treatment record shows the Veteran was placed on limited physical duty due to left knee pain.  An October 2009 service treatment record indicates the Veteran was placed on physical profile for chronic bilateral knee pain and lower back pain.

A September 2005 Statement of Medical Examination and Duty Status shows during active duty for training (ADT) orders, the Veteran reported injuring his left knee during physical training.  Specifically, the Veteran reported that he heard his left knee pop.  The examiner diagnosed left knee strain/sprain and opined that the knee condition was incurred in the line of duty.

A September 2009 service treatment record shows the Veteran presented with bilateral knee pain for the past two years.  He reported injuring his knees when he fell off of a military vehicle while in Iraq.  X-ray identified normal knees.  A September 2009 Statement of Medical Examination and Duty Status shows the Veteran presented with complaints of bilateral knee pain.  X-ray and MRI of knees were conducted Statement indicates that the Veteran was diagnosed at Fort Benning with bilateral knee pain.  The examiner opined that the bilateral knee condition was incurred in the line of duty and concluded that it was "presumptive as per medical documentation GWOT related." 

An October 2009 service treatment shows the Veteran presented with complaints of back and bilateral knee pain.  A January 2010 and February 2010 service treatment record notes the Veteran reported he recently returned from deployment and complained of chronic low back pain and bilateral knee pain.  


Reasons for this Remand

The February 2009 VA examiner did not offer opinions as to the etiology of the bilateral shoulder, bilateral knee, and low back diagnoses rendered on examination.  As discussed above, there were symptoms and diagnoses noted in service for the left shoulder, bilateral knee, and back, and an opinion should be obtained as to whether any current bilateral shoulder, bilateral knee, and back disability are related to the symptoms and diagnoses in service.  Accordingly, on remand, the Board finds that a VA examination with medical opinion on the etiology of the Veteran's disabilities is needed to assist in making a determination on the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).  The examiner should consider all of the evidence including the Veteran's lay statements and the medical evidence.  The physician should opine as to whether the current bilateral shoulder, bilateral knee, and back disabilities diagnosed are related to service, to include the in service symptoms and diagnoses for each disability as well as consideration of the Veteran's statements that his knee pain and swelling began in service and that he injured his left shoulder and back in service.

Finally, with respect to the Veteran's service records, in July 2011 and December 2008, the AOJ issued a formal finding on the unavailability of all service treatment records from February 15, 2009 to April 3, 2010.  Despite the finding of unavailability by the AOJ, on remand, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding service treatment and personnel records. 

According to the record, personnel treatment records show that the Veteran served in the Army reserve from July 11, 1984 to July 10, 1988 and from June 28, 1991 for a period of one year.  A March 1988 enlistment contract shows the Veteran enlisted in the Army on March 21, 1988 for three years.  A May 1, 2002 enlistment contract shows the Veteran enlisted in the Army Reserve for three years.  Also, service records show that he was reassigned to the Army reserve on May 14, 2002 and released on September 2, 2002.  Orders dated June 3, 2003 indicate the Veteran was reassigned in the Army reserve.  The Veteran was thereafter ordered to active duty on February 15, 2009 for 365 days.  Thus, the AOJ should obtain and associate with the claims file a copy of any outstanding service treatment and personnel records, following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with respect to requesting records from Federal facilities.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ must first attempt to verify the Veteran's periods of service in the Army Reserve and National Guard.  The AOJ must request copies of any records relating to the Veteran from the Army Reserve and National Guard as wells as from the Veteran's active duty periods specifically to include the following:

(a)  medical treatment for any shoulder, knee, or back condition.

If any records cannot be obtained, the AOJ should take action in accordance with 38 C.F.R. § 3.159 (e).

2.  After completing the above to the extent possible, the AOJ must ensure that the Veteran is scheduled for a VA examination to evaluate his bilateral shoulder, knee, and back disabilities.

The examiner must review the claims file in conjunction with the examination and must interview the Veteran as to the history of symptoms of his knees, shoulders, and back.  

(a)  For any shoulder disability identified, the examiner should indicate whether it is as least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to or had its onset during the Veteran's military service, to include the left shoulder injury and symptoms described by the Veteran and also documented in his service treatment records.  The physician should specifically address the left shoulder symptoms of pain and diagnosis of left shoulder impingement syndrome due to arthrosis of the AC joint in service that have also been noted above in the Board's remand discussion.

(b)  For any back disability identified, the examiner should indicate whether it is as least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to or had its onset during the Veteran's military service, to include the back injury and symptoms described by the Veteran and also documented in his service treatment records.  The physician should specifically address the back symptoms of pain and diagnosis of bulging intervertebral disc lumbar and transitional vertebra at L5, and the diagnosis of lumbago in service that have also been noted above in the Board's remand discussion.

(c)  For any right or left knee disability identified, the examiner should indicate whether it is as least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to or had its onset during the Veteran's military service, to include the symptoms of pain and swelling described by the Veteran and his reports of wear and tear on his knees in service for which he relates to his occupational activities to include roll marching and carrying a backpack.  The physician should specifically address the in service symptoms and diagnosis of left knee strain/sprain that have also been noted above in the Board's remand discussion.

In so opining, the examiner must note review of, and specifically consider and discuss, the pertinent service and post-service medical records.  The examiner must also consider and discuss the Veteran's competent lay assertions as to the nature, onset and continuity of symptoms.  If lay assertions in any regard are discounted, the examiner should clearly so-state and explain why.  

A comprehensive explanation and clearly stated rationale must be provided for any opinion rendered.

Please note that some of the Veteran's records are missing.  The lack of records or treatment should not serve as rationale for an opinion.

3.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


